Citation Nr: 1427729	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-31 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the New York RO.  A transcript of the hearing is associated with the Veteran's virtual claims file.  

In November 2013, the Board remanded the appeal for additional development by the agency of original jurisdiction (AOJ).  The appeal has now returned to the Board for further appellate action.  

When the case was previously before the Board, the issues on appeal included entitlement to service connection for a thyroid disability.  Service connection for hyperthyroidism was granted in a February 2014 rating decision with an initial 10 percent evaluation assigned effective September 29, 2009.  The award of service connection constitutes a complete grant of the benefit sought on appeal and the claim for entitlement to service connection for a thyroid disability is no longer before the Board. 


FINDINGS OF FACT

1.  A right knee disability, currently diagnosed as patellofemoral syndrome, was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

2.  A left knee disability, currently diagnosed as patellofemoral syndrome, was not manifested within one year from the Veteran's discharge from service and is not the result of a disease or injury in service.

CONCLUSIONS OF LAW

1.  A right knee disability, currently diagnosed as patellofemoral syndrome, was not incurred in or aggravated by active service, nor is it presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  A left knee disability, currently diagnosed as patellofemoral syndrome, was not incurred in or aggravated by active service, nor is it presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for disabilities of the right and left knees as they were incurred due to his combat service in the Republic of Vietnam.  In an October 2009 statement, the Veteran reported that he carried heavy equipment during combat missions in Vietnam and was often required to drop to his knees.  He also stated in the August 2010 substantive appeal that his knee conditions were treated and diagnosed during active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly demonstrates the presence of current knee disabilities.  Bilateral patellofemoral syndrome of the knees was diagnosed upon VA examination in December 2013.  An April 2010 VA MRI also showed a left medial meniscus tear of the left knee and radiographs throughout the claims period document arthritis of the knees.  

The Board also finds that an in-service injury is established.  Service records are negative for complaints or treatment related to the knees, but the Veteran has reported carrying heavy equipment and often dropping to his knees during combat operations in Vietnam.  Personnel records confirm the Veteran's receipt of the Combat Infantryman Badge and a Purple Heart medal and his participation in combat.  The nonspecific knee injuries described by the Veteran are consistent with the circumstances of his combat service in Vietnam.  38 U.S.C.A. § 1154(b) (West 2002).  The Board therefore finds that the evidence establishes the presence of a current disability and an in-service injury, i.e. repeated micro traumas to the knees.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) further clarified that the section 1154(b) presumption can be used not just to show the incurrence of an event or injury, but to show that a veteran incurred a permanent disability in service.  Reeves v. Shinseki, 682 F.3d 988, 999-1000 (Fed. Cir. 2012).  In such cases, it may be far easier for a veteran to establish that there was a nexus between military service and the severe disability with which he or she was afflicted after leaving the military.  Id.  Instead of attempting to establish that the injury suffered while in the military led to a disability following his service, a veteran "would only have had to show that the [] disability he incurred in service was a chronic condition that persisted in the years following his active duty."  Id.  Notwithstanding, the Federal Circuit explained that "[e]ven when the section 1154(b) combat presumption applies, a 'veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty.'"  Id. at n. 9.  Thus, the reduced evidentiary burden only applies to the question of service incurrence, and not to the remaining service-connection elements of current disability and nexus. 

In this case, the preponderance of the evidence is against a finding that the bilateral knee disability the Veteran incurred in service was a chronic condition that persisted in the years following his active duty.  First, the Board notes that service records are entirely devoid of any findings related to chronic knee conditions.  There is no record that the Veteran received any treatment for knee complaints during active duty.  Further, no chronic disabilities were identified at the July 1970 separation examination.  The Veteran's lower extremities were normal at the separation examination and he specifically denied experiencing a "trick" or locked knee, arthritis, or joint deformity on the July 1970 report of medical history.  

There is also no medical evidence of the claimed knee disabilities until years after the Veteran's discharge from active service.  Although the Veteran testified that he sought treatment for knee pain at the Northport VA Medical Center (VAMC) approximately eight months after discharge, treatment records from the VAMC do not document any knee problems until July 1984, almost 14 years after separation.  At that time, arthritis of the left knee was diagnosed, although a X-ray of the joint was normal with well-preserved joint spaces.  A chronic right knee condition was not diagnosed until August 1999 at the VAMC.  Although a February 1971 VA examination report includes a complaint of left leg pain, the pain was associated with a claimed low back disability and no lower extremity disabilities were identified by the VA examiner.  The Board therefore finds that it is not indicative of a left knee disability within a year from the Veteran's discharge from military service.  Thus, the medical evidence does not document a chronic knee condition until more than a decade after service.   

Furthermore, the record does not contain any competent medical evidence in support of the claim.  None of the Veteran's treating physicians have provided an opinion linking the claimed knee disabilities to the in-service injuries.  The claims file also includes a December 2013 VA medical opinion against the claim.  After reviewing the complete file, including the service records and the Veteran's contentions, the December 2013 VA examiner found that the bilateral knee disabilities were not etiologically related to active duty.  The examiner noted the negative service records, the normal physical examination at separation, and the many years that elapsed between the Veteran's discharge and the diagnosis of a chronic knee condition. 

A preponderance of the evidence, namely, the medical opinion of the December 2013 VA examiner coupled with the negative service records and the absence of clinical evidence of knee problems until more than a decade after service, is against a finding that any current knee disability is related to service.

Additionally, as there is no medical evidence of arthritis in the knees within a year from the Veteran's discharge from active duty, service connection for arthritis on a presumptive basis as chronic disease is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has reported a history of continuous symptoms of knee pain since active duty service.  During the December 2013 VA examination, he complained of knee problems since his return from Vietnam.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the credibility of the Veteran's reported history is reduced based on the contents of the objective medical records and inconsistencies in the Veteran's own statements.  Although the Veteran noted on the August 2010 substantive appeal that his knee conditions were treated and diagnosed during service, service treatment records are entirely devoid of any evidence of a knee disability.  His lower extremities were normal at the July 1970 separation examination and he explicitly denied a history of knee, arthritis, or joint problems on the accompanying report of medical history.  Additionally, while the Veteran testified in May 2013 that he sought VA treatment for knee pain within a year after discharge, VAMC clinical records do not document complaints of knee pain until July 1984.  The Veteran also testified that he was first diagnosed with hypothyroidism soon after service at approximately the same time he was seen for knee problems; however, VAMC records clearly show the first findings of a thyroid condition date from June 1997.  The Veteran never reported a history of knee problems dating since service to his health care providers, and in July 1999 at the VAMC he only dated the onset of chronic knee pain to the past two years.  The Board therefore finds that the credibility and probative value of the Veteran's reported history of continuous symptoms since service is reduced based on inconsistencies with the objective medical evidence and his own previous statements.  

The Board has also considered the statements and testimony of the Veteran connecting his knee disabilities to active duty service.  As a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board therefore finds that the Veteran's opinion as to the cause of his disabilities simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Board also finds that the Veteran's statements regarding the etiology of his knee conditions as well as his reports of a continuity of symptoms since service are clearly outweighed by the objective medical evidence weighing against the claims.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's knee disabilities was almost 14 years after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against the claims.  The Board has considered the Veteran's reported continuity of symptomatology, but finds that this history is of reduced credibility and is outweighed by the objective medical evidence against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and active duty.  The record also does not support service connection on a presumptive basis for the knee conditions either as a chronic disease or under the combat presumption contained in 38 U.S.C.A. § 1154(b).  Accordingly, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant after receipt of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving private treatment for his knee disabilities.  He was also provided a proper VA examination and medical opinion in December 2013 in response to the claims for service connection.  

The Board also finds that VA has complied with the November 2013 remand orders of the Board.  In response to the Board's remand, records of treatment from the Northport VAMC for the period dating from 1970 to 2008 were requested and all records received pursuant to the request were associated with the paper and virtual claims file.  A VA examination and medical opinion were obtained in December 2013, and the Veteran was contacted in a December 2013 letter and asked to resubmit copies of the records he brought to the May 2013 hearing.  No response to this request was received.   The case was then readjudicated in February 2014.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to service connection for a right knee disability, currently diagnosed as patellofemoral syndrome, is denied. 

Entitlement to service connection for a left knee disability, currently diagnosed as patellofemoral syndrome, is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


